717 S.E.2d 391 (2011)
STATE of North Carolina
v.
Sara Marie SINGLETON & Latesha Joy Fuller.
No. 197P11.
Supreme Court of North Carolina.
August 25, 2011.
Duncan B. McCormick, Lillington, for Singleton, Sara Marie.
Kimberly W. Duffley, Assistant Attorney General, for State of N.C.
Paul F. Herzog, Fayetteville, for Fuller, Latesha Joy.
Thomas J. Keith, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 24th of May 2011 by Defendant (Singleton) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."